Citation Nr: 1421469	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating, in excess of 0 percent, for erectile dysfunction.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).

The relevant procedural history of this case shows that the Veteran also appealed the assigned rating for migraine headaches, but specified in a February 2011 substantive appeal (VA Form 9) that the grant of a 30 percent rating would fully satisfy his appeal.  In a May 2012 rating decision, the RO granted a higher initial 30 percent rating for migraine headaches for the entire period on appeal.  The Board finds that this was a full grant of the benefits sought on appeal with respect to the issue of migraine headaches.  This case is distinguishable from A.B. v. Brown, 6 Vet. App. 35 (1993) because the Veteran has expressly stated that he is only seeking a 30 percent rating for the relevant rating period on appeal.

The Veteran submitted a timely notice of disagreement to an August 2011 rating decision which severed service-connection for benign prostatic hypotrophy; however, in a September 2012 rating decision, the RO reinstated service connection effective on the August 1, 2011, the date of severance.  Accordingly, the Board finds that the appeal as to the severance of service connection has been rendered moot.  


FINDING OF FACT

 The Veteran's erectile dysfunction is not productive of deformity of the penis. 


CONCLUSION OF LAW

For the entire rating period, the criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) held that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran was provided with predischarge VCAA notice in conjunction with a Benefits at Discharge Program and the receipt of such notice was confirmed by a September 2009 Predischarge-Notice Response.  The appeal for a higher initial rating for erectile dysfunction arises from disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.  Therefore, no further notice is needed under the VCAA.

The Veteran was afforded VA examinations in November 2008 and August 2012 to erectile dysfunction.  See 38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations obtained are adequate for rating purposes.  VA rating examinations included a complete physical examination of the Veteran and addressed the relevant rating criteria for rating erectile dysfunction.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA examinations, VA treatment records, and the Veteran's statements.  The Veteran and has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned for erectile dysfunction by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Because the weight of the evidence does not establish that a compensable rating is warranted for erectile dysfunction during the initial rating period, a staged rating is not warranted. 

Erectile dysfunction is evaluated under Diagnostic Code 7522, which provides a single 20 percent rating for deformity of the penis with loss of erectile power. 
38 C.F.R. § 4.115b. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, a compensable evaluation is not warranted for erectile dysfunction.  Erectile dysfunction is currently rated under Diagnostic Code 7522, which provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  See 38 C.F.R. § 4.115(b). 

The Board finds that the evidence of record, lay and medical, shows that there is no deformity of the penis.  Both November 2008 and December 2012 VA examinations diagnosed the Veteran with erectile dysfunction, treated with continuous medication; however, the Board finds that the weight of the evidence does not show deformity of the penis.  

While a November 2008 VA examination noted that the left side of the penis was erythematous (characterized by redness of the skin produced by congestion of capillaries), there was no indication of a deformity associated with the penis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 638-639 (30th ed. 2003) (defining erythematous and erythema).  A December 2012 physical examination of the penis was stated to be normal, and the examiner indicated no loss or removal of half or more of the penis and no penis deformity.  

In a February 2011 substantive appeal, the Veteran contends that he has dermatitis of the penis, and these ulcers are deformities on the penis.  The Veteran is separately service-connected for dermaphytosis of the penis, rated under the Diagnostic Codes for dermaphytosis and dermatitis, and the assigned rating for dermaphytosis of the penis is not on appeal.  Moreover, the Board finds that dermaphytosis does not result in deformity of the penis.  A July 2011 skin examination identified a diagnosis of dermaphytosis of the penis, stated to be episodic with mild symptoms.  During examination, the Veteran had a 1.5 by 2 centimeter patch of mild erythema.  A November 2008 VA examination also identified erythema of the skin.  The Board finds that such erythema or redness present on the skin, does not approximate a deformity of the penis under Diagnostic Code 7522, and no deformity was identified by VA examination in December 2012.   See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 638-639 (30th ed. 2003) (defining erythematous and erythema).  Thus, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 7522 for erectile dysfunction. 

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable evaluation, in excess of 0 percent, for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 7522 specifically provide for disability ratings based on erectile dysfunction.  The rating criteria also provides for special monthly compensation for the loss of use of a creative organ, which the Veteran has been receiving for the entire rating period.  In this case, the Veteran has erectile dysfunction with loss of erectile power, but not deformity of the penis.  These symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  The identified dermaphytosis of the penis is separately service-connected and not on appeal, and ratings for service-connected dermaphytosis are addressed by the rating criteria pertinent for rating disabilities of the skin under Diagnostic Codes 7813-7806.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has also considered whether the Veteran has any deformity of the penis due to dermaphytosis, but finds that the weight of the evidence shows no deformity in the penis.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's erectile dysfunction, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In the absence of exceptional factors associated with erectile dysfunction, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



(CONTINUED ON NEXT PAGE)

ORDER

For the entire rating period, an initial compensable disability rating in excess of 0 percent for erectile dysfunction is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


